DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14-17 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to claim 15, alternative terms and/or in line 2 and and/or in line 3, in Claim 15 fail to specifically point out the invention such that one skilled in theart could determine when infringement would occur. Note also claims 14 and 16-17 with this regard.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 10-16 and 18-19 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (1,448,013).
Warren patent shows the basic vertical comminuting apparatus including the use of a first conveyor 8 with a first conveyor surface 9, a second conveyor structure with a second conveyor 8 surface 9 set facing each other defining a comminuting space wherein the conveyor surfaces facing each other are set in a converging manner so that the gap between the conveyor surfaces narrows from one end to the other. Also, the Warren shows that conveyor surfaces are in a double-converging manner since in addition to the convergence in the movement direction, the conveyor surfaces are additionally placed in a convergent manner so that the gap between the conveyor surfaces also narrows in the transverse direction (see the drawing).
The method steps recited in claims 11-16 and 18-19 would be met during the normal operation of the apparatus disclosed by either Okamoto et al or Warren. They are inherent method of use of either Okamoto et al or Warren device.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 6-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Warren. The limitations of these claims would have been well within the scope of one skilled in the art once the basic process and apparatus was known. For example, the adjustment of apparatus would have been an obvious modification by one skilled in the art for several reasons such as material being treated and maximizing use of floor space. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of either Okamoto et al or Warren, because the changes do not appear to provide any unexpected result.
Allowable Subject Matter
10.	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed 12/5/22 have been fully considered but they are not persuasive.
In response to applicant's argument on page 8 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims is still not clear. Therefore, the claims are finally rejected as set forth above.
Applicant's argument with respect to the Denny, Okamoto et al references have been considered but are moot since rejection no longer relied on. 
In response to applicant's argument on page 10 that “Warren does not catch falling particles that are crushed between first rotating conveyor surfaces into between another two wedged and rotating conveyor surfaces”, the examiner would like to point out that all of these have not been captured by most of the claims. The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725